FILED
                                                                              Nov 27 2017, 9:29 am

                                                                                  CLERK
                                                                              Indiana Supreme Court
                                                                                 Court of Appeals
                                                                                   and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Barbara J. Simmons                                        Curtis T. Hill, Jr.
Oldenburg, Indiana                                        Attorney General of Indiana

                                                          Christina D. Pace
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana




                                           IN THE
    COURT OF APPEALS OF INDIANA

William Wilson,                                           November 27, 2017
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          49A02-1704-CR-841
        v.                                                Appeal from the Marion Superior
                                                          Court, Criminal Division 8
State of Indiana,                                         The Honorable James Osborn,
Appellee-Plaintiff                                        Judge
                                                          Trial Court Cause No.
                                                          49G08-1603-CM-10639




May, Judge.




Court of Appeals of Indiana | Opinion 49A02-1704-CR-841 | November 27, 2017                      Page 1 of 3
[1]   William Wilson appeals his conviction of Class A misdemeanor carrying a

      handgun without a license. 1 Wilson argues the evidence was insufficient to

      support the conviction because the State failed to show he acted intentionally or

      knowingly. We affirm.



                                Facts and Procedural History
      On March 18, 2016, William Wilson was pulled over while in possession of a

      handgun. Wilson told the officer he had a license for the handgun. The license

      Wilson produced had expired on March 12, 2016. Wilson was arrested,

      charged, and found guilty of a Class A misdemeanor carrying a handgun

      without being licensed.



                                    Discussion and Decision
[2]   Wilson argues the evidence was insufficient to support his conviction. When

      considering the sufficiency of evidence, “a reviewing court does not reweigh the

      evidence or judge the credibility of the witnesses.” McHenry v. State, 820 N.E.2d

      124, 126 (Ind. 2005). We must affirm “if the probative evidence and reasonable

      inferences drawn from the evidence could have allowed a reasonable trier of

      fact to find the defendant guilty beyond a reasonable doubt.” Id. at 126

      (internal citation omitted).




      1
          Ind. Code § 35-47-2-1 (2014).


      Court of Appeals of Indiana | Opinion 49A02-1704-CR-841 | November 27, 2017   Page 2 of 3
[3]   “[A] person shall not carry a handgun in any vehicle or on or about the person’s

      body without being licensed[.]” Ind. Code § 35-47-2-1(a) (2014). Wilson

      admitted being in possession of a handgun on March 18, 2016. The license he

      gave the officer expired on March 12, 2016. Therefore, Wilson possessed a

      handgun without being properly licensed. Without a valid license, Wilson was

      in violation of the law. 2



                                                 Conclusion
[4]   The evidence demonstrates Wilson possessed a handgun without being properly

      licensed. Thus, the evidence is sufficient to support his conviction, and we

      affirm.


[5]   Affirmed.


      Barnes, J., and Bradford, J., concur




      2
       Wilson also argues Indiana Code Section 35-47-2-1 “requires proof of a culpable mental state.”
      (Appellant’s Br. at 8.) As explained in R.T. v. State: “[B]ecause the crime is defined as carrying a handgun
      without also possessing a valid license, only presentation of a license that was valid at the time the handgun
      was carried would negate the crime.” 848 N.E.2d 326, 330-31 (Ind. Ct. App. 2006), trans. denied. Wilson’s
      knowledge whether his license expired is not an element of the crime.

      Court of Appeals of Indiana | Opinion 49A02-1704-CR-841 | November 27, 2017                         Page 3 of 3